



COURT OF APPEAL FOR ONTARIO

CITATION: Jakaj (Re), 2019 ONCA 379

DATE: 20190508

DOCKET: C66020

Feldman, Miller and Fairburn JJ.A.

IN THE MATTER OF:  Robert Jakaj

AN APPEAL UNDER PART XX.1 OF THE
CODE

Russell W. Browne, for the appellant

Caitlin Sharawy, for the respondent

Heard and released orally:  May 3, 2019

On appeal against the disposition of the Ontario Review
    Board dated, July 18, 2018 with reasons dated August 8, 2018.

REASONS FOR DECISION


[1]

This is an appeal from the Ontario Review Boards July 18, 2018
    disposition.

[2]

The appellant says that the Board erred in two ways:

(i)      by finding that the appellant continued to pose a significant
    threat to the safety of the public; and

(ii)      by
    concluding that the detention order was necessary in the circumstances.

[3]

We see no error in the Boards conclusion that the appellant continues
    to pose a significant threat to the safety of the public. Among other things,
    the Board specifically considered and accepted as fact that:

(a)     the appellant has a major mental illness;

(b)     he has a history of non-compliance with medication;

(c)     there is a history of substance abuse;

(d)     there is a connection between the appellants substance abuse and
    his psychiatric decompensation;

(e)     the appellants more recent acute psychotic episode related to
    cannabis use;

(f)      there is a history of violence; and

(g)     the
    index offence was serious.

[4]

The Board considered the correct test for finding a continued
    significant threat to the safety of the public and properly applied it to these
    factual findings. We would not interfere with that finding.

[5]

We are equally satisfied that the Board did not err in concluding that
    the detention order was the necessary and appropriate disposition.

[6]

The Board specifically considered whether a conditional discharge could
    adequately address the public safety concerns in light of the appellants
    mental condition and all of the surrounding circumstances. Given his condition
    and the circumstances, the Board came to the conclusion that it could become
    necessary to readmit the appellant to the hospital quickly, but the
Mental
    Health Act
provisions would not be sufficient. As the Board found, the
    criteria under the
Mental Health Act
would be unlikely to assist in
    his readmission to the hospital. Among other things, this conclusion was based
    on the psychiatrists evidence that the January 2018 decompensation, although
    serious, would not have qualified under the
Mental Health Act
criteria.

[7]

The appeal is dismissed.

K.
    Feldman J.A.
B.W. Miller J.A.
Fairburn J.A.


